DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 
2.        In response to the office action dated on10/21/2020 the Amendment has been received on 01/20/2021.
           Claim 93 have been amended.
           Claims 93-112 are currently pending in this application.  

Response to Arguments

3.         Applicant’s arguments, see pages 7-12, filed 01/20/2021, with respect to claims 93-112 have been fully considered and are persuasive. The appropriate claims have been amended in order to overcome the rejections provided in the previous Office action. Therefore, all of the previous rejections have been withdrawn. 

Allowable Subject Matter

4.         Claims 93-112 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claims 93 and 111, the most relevant prior art, Miura (JP2000249650A) in view of Mitani et al. (US PAP 2007/0008536 A1) and Amirkhanian et al. (US PAP 2002/0113213 A1), teach an illumination system; wherein Miura teaches a system comprising (see Fig. 1; paragraphs 0004, 0007-0011, 0015 and claim 1): 

    PNG
    media_image1.png
    294
    417
    media_image1.png
    Greyscale
an illumination assembly (see Fig. 1) configured to direct light from an excitation source (2) to a plurality of wells (10a) of an array of wells (10), wherein each well (10a) of the plurality of wells is configured to receive a cell (see paragraph 0007; claim 1), wherein at least a portion of the light from the excitation source (2) illuminates at least a portion of each well of the plurality of 
          Mitani et al. discloses a system/method for light measurement which explicitly teaches that 
    PNG
    media_image2.png
    561
    781
    media_image2.png
    Greyscale
a lens (5) is configured to focus at least a portion of the signal from each well of the plurality of wells onto the corresponding detector (see Fig. 1; claims 1, 12 and 14; paragraphs 0042-0048, 0061, 0096-0099 and 0102) in order to provide user with the capabilities to improve measurement accuracy. 
          Amirkhanian et al. an illumination assembly wherein the system comprises a sampling rate of signal across the plurality of wells that is greater than about 100 Hertz (Hz) and it is 1,200 Herz (1.2 KHz) (see Figs. 1-5; paragraphs 0033, 0035, 0040-0045).
          Miura, Mitani et al. and Amirkhanian et al. disclose related the illumination methods and apparatuses for light measurement but fails to teach or make obvious that the transfer of the signal from each well of the plurality of wells occurs at least substantially in parallel, and wherein at least a portion of the signal from each well of the plurality of wells is transferred to an independent detector as claimed in combination with all of the remaining limitations of the corresponding claims.
            Claims 94-110 and 112 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  February 19, 2021